                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

 MOSAIC POTASH CARLSBAD, INC.,

        Plaintiff,

 v.                                                    Case Nos. 2:16-CV-00808-KG-SMV
                                                                 2:17-CV-01268-KG-SMV
 INTREPID POTASH, INC.;
 INTREPID POTASH-NEW MEXICO, LLC;
 STEVE GAMBLE,

        Defendants.


          ORDER GRANTING UNOPPOSED MOTION TO WITHDRWAW
                       AS COUNSEL OF RECORD


       THIS MATTER having come before the Court on the Unopposed Motion to Withdraw as

Counsel of Record for Defendants Intrepid Potash, Inc. and Intrepid Potash-New Mexico, LLC

(collectively, “Intrepid”), and the Court having considered the matter and being fully advised in

the premises, GRANTS the Motion and ORDERS that Larry J. Montaño, John M. Husband,

Christopher H. Toll, Bradford J. Williams, and the law firm of Holland & Hart LLP are approved

to withdraw as counsel for Defendants Intrepid Potash, Inc. and Intrepid Potash-New Mexico,

LLC (collectively “Intrepid”). Kathleen C. Schroder and the law firm of Davis, Graham &

Stubbs LLP will continue to represent Intrepid in this matter.

       DATED this 10th day of May, 2021.



                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
